Filed 2/25/21 P. v. Vargas CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F078774
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF316597)
                    v.

 MANUEL MENDOZA VARGAS,                                                                   OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Gary L.
Paden, Judge.
         Hilda Scheib, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Louis M. Vasquez and Ian Whitney, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-
                                       INTRODUCTION
       The crimes in this case occurred when defendant Manuel Mendoza Vargas entered
the bedroom of an acquaintance’s teenaged daughter while he was staying at the home
overnight and raped her.1 Defendant was convicted by jury of two counts of rape by
force or duress (Pen. Code, § 261, subd. (a)(2); counts 1 & 3),2 two counts of rape by
threat (§ 261, subd. (a)(6); counts 2 & 4), first degree robbery (§ 211; count 5), criminal
threats (§ 422; count 6), dissuading a witness from reporting a crime by threat of force or
violence (§ 136.1, subd. (c)(1); count 7), and dissuading a witness from reporting a crime
(§ 136.1, subd. (b)(1); count 8).3 Pursuant to section 667.61, subdivisions (d)(4) and
(e)(2), known as the “One Strike” law, the jury also found true the special allegations that
defendant committed the rapes during the commission of burglary.
       The trial court sentenced defendant to a determinate term of four years and an
indeterminate term of 50 years to life. On the determinate counts, the court imposed the
lower term of three years on count 5 for robbery; the middle term of two years on count 6
for criminal threats, stayed under section 654; one year (one-third of the middle term) on
count 7 for dissuading a witness by threat of force or violence, consecutive to the robbery
term; and the middle term of two years on count 8 for dissuading a witness, stayed under
section 654. The court imposed indeterminate terms of 25 years to life each on counts 1


1       We take judicial notice of our prior opinion in People v. Vargas (Aug. 29, 2018,
F073606) [nonpub. opn.] (Vargas I) and the record from that appeal. (Evid. Code, §§ 452,
subd. (d), 459.) With the exception of defendant’s claim of error under section 654, the facts are
not relevant to the issues resolved on appeal and, therefore, we do not summarize the trial
evidence other than as necessary to resolve the claim of error addressed in part II. of the
Discussion.
2      All further statutory references are to the Penal Code unless otherwise stated.
3        Section 261, subdivision (a)(2), proscribes rape “by means of force, violence, duress,
menace, or fear of immediate and unlawful bodily injury on the person or another,” and
section 261, subdivision (a)(6), proscribes rape by “threatening to retaliate in the future against
the victim or any other person.” We refer to the crimes as rape by force or duress and rape by
threat, respectively.

                                                 2.
through 4, stayed the sentences on counts 2 and 4 for rape by threat under section 654,
and imposed mandatory consecutive terms on counts 1 and 3 for rape by force or duress.
(§ 667.6, subds. (a), (d).)
       In Vargas I, defendant claimed that the jury’s burglary findings under
section 667.61, subdivisions (d)(4) and (e)(2), were not supported by substantial
evidence; and that the trial court erred in its instructions to the jury under CALCRIM
Nos. 3180 (burglary special circumstances) and 3426 (voluntary intoxication). He also
claimed that his sentences of 25 years to life under section 667.61, subdivision (a), were
unauthorized because the jury did not make the requisite finding that he intended to
commit rape by force or threat; the trial court abused its discretion in determining the
rapes involved the same victim on separate occasions under section 667.6,
subdivision (d); and his cumulative sentence of 50 years to life constituted cruel and/or
unusual punishment under the federal and state Constitutions.
       The People conceded the trial court’s instruction under CALCRIM No. 3180 was
erroneous as given, but contended the error was not prejudicial. They otherwise disputed
defendant’s entitlement to any relief.
       As discussed in Vargas I, we concluded there was insufficient evidence supporting
the jury’s burglary findings under section 667.61, subdivisions (d)(4) and (e)(2). We
reversed the findings and remanded the matter for resentencing, but otherwise affirmed
the judgment.
       On remand, the trial court resentenced defendant to a total determinate term of
24 years 4 months as follows: the aggravated terms of 11 years each on counts 1 and 3
for rape by force or duress, one year four months on count 5 for robbery, and one year on
count 7 for dissuading a witness by threat of force or violence, to run consecutively.
Pursuant to section 654, the court imposed and stayed the aggravated terms of eight years
each on counts 1 and 4 for rape by threat, three years on count 6 for making criminal
threats, and three years on count 8 for dissuading a witness. The court also imposed a

                                             3.
restitution fine of $10,000 under section 1202.4, subdivision (b)(1); a parole revocation
restitution fine of $10,000 under section 1202.45, subdivision (a), suspended; a crime
prevention fine of $10 under section 1202.5; a sexual assault examination fee of $800
under section 1203.1h, subdivision (b); a total court operations assessment of $320 under
section 1465.8; and a total court facilities assessment of $240 under Government Code
section 70373.
          Defendant’s appeal following resentencing is now before us. Defendant claims his
conviction on count 7 for dissuading a witness by threat of force or violence is not
supported by substantial evidence. He also claims that the trial court erred when it failed
to stay his sentence on count 7 under section 654; the trial court violated his right to due
process and to be free from double jeopardy when it increased the restitution fine under
section 1202.4 from $300 to $10,000 on remand; and he is entitled to remand for an
ability-to-pay hearing pursuant to People v. Dueñas (2019) 30 Cal.App.5th 1157
(Dueñas). Finally, defendant claims that the abstract of judgment should be corrected to
reflect he was convicted of robbery rather than burglary.
          The People concede that the trial court violated defendant’s rights when it
increased the restitution fine from $300 to $10,000 on remand and that this court should
order correction of the abstract of judgment, but they otherwise dispute his entitlement to
relief.
          We conclude defendant’s attack on his conviction on count 7 for dissuading a
witness by threat of force or violence is untimely and we decline to consider it, and we
reject his challenge to his sentence on count 7 under section 654. We agree with the
parties that the trial court violated defendant’s constitutional rights when it increased the
restitution fine from $300 to $10,000 during resentencing and we order a reduction, but
we conclude that by failing to exercise his statutory right to object to the $10,000 fine,
defendant forfeited his Dueñas claim in its entirety. (§ 1202.4, subd. (d).) Finally, we



                                               4.
agree with the parties that the abstract of judgment contains a clerical error and we order
its correction.
                                      DISCUSSION
I.     Substantial Evidence Challenge to Count 7
       Defendant claims his conviction on count 7 for dissuading a witness from
reporting a crime by threat of force or violence is unsupported by substantial evidence.
(§ 136.1, subd. (c)(1); People v. Zamudio (2008) 43 Cal.4th 327, 357.) The People
disagree. As this claim is untimely, we do not reach the merits.
       Defendant’s challenges to his convictions and sentence were raised in his first
appeal and resolved in Vargas I. We affirmed the judgment other than reversal of the
burglary findings under section 667.61 and we remanded the matter for the limited
purpose of resentencing. Defendant now seeks a second bite at the apple by advancing a
challenge to one of his convictions on grounds that could have been but were not raised
in his first appeal. He may not do so.
       “California law prohibits a direct attack upon a conviction in a second appeal after
a limited remand for resentencing or other posttrial procedures .…” (People v. Senior
(1995) 33 Cal.App.4th 531, 535, citing People v. Webb (1986) 186 Cal.App.3d 401, 410;
accord, People v. Deere (1991) 53 Cal.3d 705, 713; People v. Murphy (2001) 88
Cal.App.4th 392, 396–397; People v. Rogers (1988) 201 Cal.App.3d 286, 290.) We
remanded this matter for resentencing given reversal of the penalty allegation findings
made under the One Strike law, but we otherwise affirmed the judgment. (People v.
Hargis (2019) 33 Cal.App.5th 199, 204 [“[O]nce the remittitur issues, ‘the trial court is
revested with jurisdiction of the case, but only to carry out the judgment as ordered by the
appellate court.’”].) Therefore, only errors relating to resentencing may be raised in this
appeal and we will not consider a belated attack on a conviction that should have been
raised in Vargas I. (People v. Deere, supra, at p. 713; see People v. Hargis, supra, at
p. 207 [limited remand not “a straitjacket” where issue could not have been raised in

                                             5.
earlier appeal and it “concerned a [fundamental] change in the law that altered the court’s
authority to adjudicate [the] defendant’s case in criminal (adult) court in the first
instance”].)
II.    Failure to Stay Sentence on Count 7 Under Section 654
       Defendant was convicted, in relevant part, on counts 1 and 3 of rape by force or
duress, in violation of section 261, subdivision (a)(2), and on count 7 of attempting to
prevent or dissuade a witness or crime victim, by threat of force or violence, from making
a report, in violation of section 136.1, subdivision (c)(1). Defendant claims the trial court
erred under section 654 when it failed to stay his sentence on count 7 because the same
physical act underlies the crimes of rape by force or duress and dissuading a witness by
threat of force or violence.4 We agree with the People that no error occurred.
       A.      Legal Standard
       Section 654, subdivision (a), provides, “An act or omission that is punishable in
different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or
omission be punished under more than one provision.…” The statute “expressly
prohibits separate punishment for two crimes based on the same act, but has been
interpreted to also preclude multiple punishment for two or more crimes occurring within
the same course of conduct pursuant to a single intent.” (People v. Vargas (2014) 59
Cal.4th 635, 642; accord, People v. Harrison (1989) 48 Cal.3d 321, 335 (Harrison).)
Determining “[w]hether a defendant may be subjected to multiple punishment under
section 654 requires a two-step inquiry .…” (People v. Corpening (2016) 2 Cal.5th 307,

4      During resentencing, defense counsel argued that the sentences on counts 5 through 8
should be stayed under section 654 because defendant acted pursuant to a single objective, which
was to commit rape. Additionally, a trial “court acts in ‘excess of its jurisdiction’ and imposes
an ‘unauthorized’ sentence when it erroneously stays or fails to stay execution of a sentence
under section 654” (People v. Scott (1994) 9 Cal.4th 331, 354, fn. 17), and such errors “are
reviewable ‘regardless of whether an objection or argument was raised in the trial and/or
reviewing court’” (People v. Smith (2001) 24 Cal.4th 849, 852).

                                               6.
311.) “We first consider if the different crimes were completed by a ‘single physical act.’
[Citation.] If so, the defendant may not be punished more than once for that act. Only if
we conclude that the case involves more than a single act—i.e., a course of conduct—do
we then consider whether that course of conduct reflects a single ‘“intent and objective”’
or multiple intents and objectives.” (Ibid.)
       We review the trial court’s express or implied factual findings for substantial
evidence, and its conclusions of law de novo. (People v. Brents (2012) 53 Cal.4th 599,
618; People v. Perez (1979) 23 Cal.3d 545, 552, fn. 5; People v. Moseley (2008) 164
Cal.App.4th 1598, 1603.) We “affirm the trial court’s ruling, if it is supported by
substantial evidence, on any valid ground” (People v. Capistrano (2014) 59 Cal.4th 830,
886, fn. 14, overruled in part on another ground in People v. Hardy (2018) 5 Cal.5th 56,
103–104; accord, People v. Brents, supra, at p. 618), and where there is no “explicit
ruling by the trial court at sentencing, we infer that the court made the finding appropriate
to the sentence it imposed, i.e., either applying section 654 or not applying it” (People v.
Mejia (2017) 9 Cal.App.5th 1036, 1045, citing People v. Tarris (2009) 180 Cal.App.4th
612, 626–627).
       B.     Analysis
              1.     Single Physical Act
       “Whether a defendant will be found to have committed a single physical act for
purposes of section 654 depends on whether some action the defendant is charged with
having taken separately completes the actus reus for each of the relevant criminal
offenses.” (People v. Corpening, supra, 2 Cal.5th at p. 313.) The relevant inquiry is
whether “‘a separate and distinct act can be established as the basis of each
conviction .…’” (People v. Beamon (1973) 8 Cal.3d 625, 637; accord, People v.
Corpening, supra, at p. 316.)
       As set forth in Vargas I, defendant entered the bedroom of the victim and raped
her twice in her bed. Preceding the first rape, defendant placed his hand over the victim’s

                                               7.
mouth, told her there was a man or men with her mother, and warned her that if she
screamed or said anything, her mother would be killed. He then pulled down her shorts.
The victim attempted to prevent the assault by telling defendant she had to get up soon
and she was on her period, but he said he did not care and he removed her tampon
himself after she refused to do so. He then raped her the first time, repositioned her on
the bed, and raped her a second time. After he heard a noise coming from her mother’s
room, defendant ceased raping the victim, pulled his pants up, took the victim’s cell
phone from its charger, threatened to kill her mother if she said anything, and left the
room.
        The actus reus of rape is sexual intercourse (§ 261, subd. (a)), and defendant was
convicted of rape by force or duress based on his threat to harm the victim’s mother that
preceded the rapes. The second act of rape ended when defendant heard a noise and
moved off of the victim. After he pulled up his pants, he took the victim’s cell phone and
threatened to kill her mother if she said anything, which supplied the threat of force or
violence underlying the crime of dissuasion charged in count 7. Thus, the crimes of rape
and dissuasion were not completed by a single physical act and we reject defendant’s
contrary argument. (People v. Corpening, supra, 2 Cal.5th at p. 311.)
               2.     Multiple Independent Objectives
        Generally, “‘“[w]hether a course of criminal conduct is divisible and therefore
gives rise to more than one act within the meaning of section 654 depends on the intent
and objective of the actor. If all of the offenses were incident to one objective, the
defendant may be punished for any one of such offenses but not for more than one.”’”
(People v. Capistrano, supra, 59 Cal.4th at p. 885, quoting People v. Rodriguez (2009)
47 Cal.4th 501, 507.) However, “‘[t]he temporal proximity of the two offenses is
insufficient by itself to establish that they were incident to a single objective’” (People v.
Jackson (2016) 1 Cal.5th 269, 354, quoting People v. Capistrano, supra, at p. 887;
accord, Harrison, supra, 48 Cal.3d at p. 335), and “‘[b]ecause of the many differing

                                              8.
circumstances wherein criminal conduct involving multiple violations may be deemed to
arise out of an “act or omission,” there can be no universal construction which directs the
proper application of section 654 in every instance’” (People v. Hicks (2017) 17
Cal.App.5th 496, 514, quoting People v. Beamon, supra, 8 Cal.3d at p. 636; accord,
Harrison, supra, at p. 336). Section 654 “is intended to ensure that [the] defendant is
punished ‘commensurate with his culpability’” (Harrison, supra, at p. 335), and the
California Supreme Court has cautioned that “a ‘broad and amorphous’ view of the single
‘intent’ or ‘objective’ needed to trigger the statute would impermissibly ‘reward the
defendant who has the greater criminal ambition with a lesser punishment’” (id. at
pp. 335–336, quoting People v. Perez, supra, 23 Cal.3d at p. 552).
       “‘If [the defendant] entertained multiple criminal objectives which were
independent of and not merely incidental to each other, he may be punished for
independent violations committed in pursuit of each objective even though the violations
shared common acts or were parts of an otherwise indivisible course of conduct.’”
(People v. Porter (1987) 194 Cal.App.3d 34, 38, quoting People v. Beamon, supra, 8
Cal.3d at p. 639; accord, Harrison, supra, 48 Cal.3d at p. 335; People v. Tom (2018) 22
Cal.App.5th 250, 260.) This determination requires consideration of “all the
circumstances and is primarily a question of fact for the trial court, whose finding will be
upheld on appeal if there is any substantial evidence to support it.” (People v. Porter,
supra, at p. 38, citing People v. Goodall (1982) 131 Cal.App.3d 129, 148; accord, People
v. Tom, supra, at p. 260.)
       “Furthermore, ‘multiple crimes are not one transaction where the defendant had a
chance to reflect between offenses and each offense created a new risk of harm.’”
(People v. Lopez (2011) 198 Cal.App.4th 698, 717, quoting People v. Felix (2001) 92
Cal.App.4th 905, 915.) “Under section 654, a course of conduct divisible in time, though
directed to one objective, may give rise to multiple convictions and multiple punishment
‘where the offenses are temporally separated in such a way as to afford the defendant

                                             9.
opportunity to reflect and renew his or her intent before committing the next one, thereby
aggravating the violation of public security or policy already undertaken.’” (People v.
Lopez, supra, at pp. 717–718, quoting People v. Gaio (2000) 81 Cal.App.4th 919, 935;
accord, People v. Roles (2020) 44 Cal.App.5th 935, 946; People v. Gaynor (2019) 42
Cal.App.5th 794, 803–804.)
       In this case, as we have discussed, the rapes and the witness dissuasion were
distinct crimes “necessarily accomplished through separate actions” (People v. Jackson,
supra, 1 Cal.5th at p. 354), and the trial court’s implied finding that the crimes involved
separate intents and objectives is supported by the record (People v. Capistrano, supra,
59 Cal.4th at p. 886; People v. Mesa (2012) 54 Cal.4th 191, 199). Here, defendant raped
the victim for his own sexual gratification and then, to avoid the consequences of his
actions, he dissuaded her by threat from making a report, the latter of which had nothing
to do with his sexual gratification. This conclusion comports with the goal of ensuring
punishment commensurate with culpability, as defendant compounded his physical
violation of the victim by threatening to kill her mother if she said anything, causing the
victim further trauma separate from and unnecessary to the completed crime of rape.
(People v. Capistrano, supra, at p. 886.) Accordingly, we find no error under
section 654.
III.   Increased Restitution Fine
       The restitution fine imposed during the original sentencing hearing was the
statutory minimum amount of $300. (§ 1202.4, subd. (b)(1).) In resentencing defendant,
the trial court followed the probation officer’s recommendation and imposed the statutory
maximum amount of $10,000. (Ibid.) Defendant claims, and the People concede, that
the trial court erred when it increased the restitution fine during resentencing.
       “When a defendant successfully appeals a criminal conviction, California’s
constitutional prohibition against double jeopardy precludes the imposition of more
severe punishment on resentencing” (People v. Hanson (2000) 23 Cal.4th 355, 357), and

                                             10.
restitution fines “constitute punishment for purposes of double jeopardy” (id. at pp. 360–
361). This rule forestalls “the chilling effect on the right to appeal generated by the risk
of a more severe punishment that lies at its core” (id. at p. 366), and is compelled not
only by the prohibition against double jeopardy, but by due process considerations under
state law (id. at pp. 366–367). Therefore, we accept the People’s concession that it was
error to increase the restitution fine on remand for resentencing. (Id. at pp. 358, 363;
accord, People v. Daniels (2009) 208 Cal.App.4th 29, 31–32; cf. People v. Neely (2009)
176 Cal.App.4th 787, 800 [“A more severe sentence may be imposed following a
successful appeal if the initial sentence was unlawful or unauthorized.”].) The restitution
fine and corresponding parole revocation restitution fine are each reduced to $300.
(§§ 1202.4, subd. (b)(1), 1202.45, subd. (a).)
IV.    Dueñas Claim
       As previously set forth, during resentencing, the trial court imposed a maximum
restitution fine of $10,000 under Penal Code section 1202.4, subdivision (b)(1); a parole
revocation restitution fine of $10,000 under section 1202.45, subdivision (a), suspended;
a crime prevention fine of $10 under section 1202.5; a sexual assault examination fee of
$800 under section 1203.1h, subdivision (b); a total court operations assessment of $320
under section 1465.8; and a total court facilities assessment of $240 under Government
Code section 70373. Defendant challenges the imposition of fines, fees and assessments
without a determination on his ability to pay, in accordance with the decision in Dueñas,
which was issued approximately three weeks before the resentencing hearing. The
People dispute defendant’s entitlement to any relief under Dueñas.
       Although we have reduced the restitution fine from the statutory maximum of
$10,000 to the statutory minimum of $300 due to constitutional error, defendant had a
statutory right to object to the $10,000 fine when it was imposed, based on inability to
pay, but he did not do so. (§ 1202.4, subds. (c), (d).) Nor did defendant object to the
crime prevention fine of $10 or the sexual assault examination fee of $800, both of which

                                             11.
also include statutory ability-to-pay considerations. (§§ 1202.5, subd. (a), 1203.1h,
subd. (a).)5 Defendant’s argument that Dueñas was not reasonably foreseeable is
contradicted by the facts that the decision was issued approximately three weeks before
the resentencing hearing and that he could have but did not object to the maximum
restitution fine, crime prevention fine and sexual assault examination fee. Accordingly,
we conclude defendant forfeited appellate review of his claim that the trial court erred in
imposing the fines, fees and assessments without determining his ability to pay. (People
v. Montelongo (2020) 55 Cal.App.5th 1016, 1033–1035; People v. Taylor (2019) 43
Cal.App.5th 390, 399–400; People v. Gutierrez (2019) 35 Cal.App.5th 1027, 1033;
People v. Frandsen (2019) 33 Cal.App.5th 1126, 1153–1154; People v. Crittle (2007)
154 Cal.App.4th 368, 371.) We recognize that the imposition of court operations and
facilities assessments under Penal Code section 1465.8 and Government Code
section 70373 is mandatory irrespective of ability to pay, but we agree with the Court of


5       Section 1202.5, subdivision (a), provides, in relevant part: “In any case in which a
defendant is convicted of any of the offenses enumerated in Section[s] 211, 215, 459, 470, 484,
487, subdivision (a) of Section 487a, or Section[s] 488, or 594, the court shall order the
defendant to pay a fine of ten dollars ($10) in addition to any other penalty or fine imposed. If
the court determines that the defendant has the ability to pay all or part of the fine, the court shall
set the amount to be reimbursed and order the defendant to pay that sum to the county in the
manner in which the court believes reasonable and compatible with the defendant’s financial
ability. In making a determination of whether a defendant has the ability to pay, the court shall
take into account the amount of any other fine imposed upon the defendant and any amount the
defendant has been ordered to pay in restitution.”
         Section 1203.1h, subdivision (a), provides, in relevant part: “In addition to any other
costs which a court is authorized to require a defendant to pay, upon conviction of any offense
involving child abuse or neglect, the court may require that the defendant pay to a law
enforcement agency incurring the cost, the cost of any medical examinations conducted on the
victim in order to determine the nature or extent of the abuse or neglect. If the court determines
that the defendant has the ability to pay all or part of the medical examination costs, the court
may set the amount to be reimbursed and order the defendant to pay that sum to the law
enforcement agency in the manner in which the court believes reasonable and compatible with
the defendant’s financial ability. In making a determination of whether a defendant has the
ability to pay, the court shall take into account the amount of any fine imposed upon the
defendant and any amount the defendant has been ordered to pay in restitution.”

                                                 12.
Appeal in People v. Gutierrez that “[a]s a practical matter, if [defendant] chose not to
object to a $10,000 restitution fine based on an inability to pay, he surely would not
complain on similar grounds regarding an additional $[560] in fees.” (People v.
Gutierrez, supra, at p. 1033; accord, People v. Montelongo, supra, at pp. 1034–1035.)
       In People v. Taylor, the Court of Appeal applied the forfeiture doctrine where the
defendant failed to object to the imposition of the maximum restitution fine, but declined
to do so with respect to the court operations and facilities fees, reasoning that the
defendant’s failure to object to the restitution fine despite a statutory right to do so may
have been based on reasons unrelated to his ability to pay. (People v. Taylor, supra, 43
Cal.5th at pp. 400–401; accord, People v. Oliver (2020) 54 Cal.App.5th 1084, 1100–
1101.) We are unpersuaded on that point, however, and conclude that defendant forfeited
his ability-to-pay claim under Dueñas in its entirety by failing to object to the $10,000
restitution fine.
V.     Clerical Error in Abstract of Judgment
       Finally, “[a]ny discrepancy between the judgment as orally pronounced and as
recorded in the clerk’s minutes or abstract of judgment is presumed to be the result of
clerical error” (People v. Leon (2020) 8 Cal.5th 831, 855, citing People v. Mesa (1975)
14 Cal.3d 466, 471), and we may order correction on review (People v. Mitchell (2001)
26 Cal.4th 181, 185, citing In re Candelario (1970) 3 Cal.3d 702, 705). The parties
agree, and our review confirms, that the abstract of judgment incorrectly reflects that on
count 5, defendant was convicted of first degree burglary rather than first degree robbery.
We shall order the correction.
                                      DISPOSITION
       The restitution fine imposed under section 1202.4, subdivision (b)(1), and the
parole revocation restitution fine imposed under section 1202.45, subdivision (a), are
each reduced from $10,000 to $300. The trial court shall issue and forward to the
appropriate authorities an amended abstract of judgment reflecting modification of the

                                             13.
restitution fine and parole revocation restitution fine and reflecting that on count 5,
defendant was convicted of first degree robbery. Except as modified, the judgment is
affirmed.



                                                                                MEEHAN, J.
WE CONCUR:




POOCHIGIAN, Acting P.J.




SMITH, J.




                                             14.